Citation Nr: 1744960	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1971 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously denied the issue on appeal in August 2016.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in a April 2017 Joint Motion to Remand, vacated the Board's August 2016 decision and remanded the claims for action consistent with its decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A diagnosis of sleep apnea has not been shown at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the private treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

After the claim was received, in a October 2007 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  As to the duty to assist, the Board finds that all identified and available service treatment records and post-service medical records have been associated with the claims file.

Multiple VA examinations have been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran primarily contends that he is entitled to service connection for sleep apnea.  See July 2007 Statement in Support of Claim.

At the outset, the Board notes that the STRs do not contain any complaints of symptoms in service that appear to have been associated with sleep apnea.  Moreover, sleep apnea was not diagnosed at any in-service physical examination.  See January 2016 VA Examination.

Moreover, the Veteran, by his own admission, does not ever appear to have ever undergone a sleep study to determine if he actually has sleep apnea.  His medical records show that he requested if he could be treated for sleep apnea in July 2007, and was told he needed to undergo sleep testing with his physician.  However, the record does not show he ever actually underwent any sleep studies.  Furthermore, the record does not show any treatment or diagnosis of sleep apnea.  

In January 2016, the Veteran was afforded a VA examination for his sleep apnea.  The examination consisted of a review of the Veteran's claims file, an interview of the Veteran, and a physical examination of the Veteran.  The Veteran denied ever undergoing a sleep study and denied symptoms of sleep apnea.  The examiner also noted that the Veteran claimed sleep apnea 30 years after his active service and his STRs do not show any respiratory condition was suspected.  The examiner further noted that the Veteran's medical records also did not show a diagnosis of sleep apnea despite multiple inpatient hospital stays for his acquired psychiatric disorder, which reflected he had 24 hour per day monitoring yet no diagnosis of sleep apnea was afforded.  The examiner opined that any sleep apnea was less likely than not related to the Veteran's active service.

To the extent that there are lay statements asserting that the Veteran has sleep apnea, related to an in-service injury or illness, the Board finds that the probative value of the lay assertions are outweighed by the medical evidence of record which does not show any current diagnosis.  Furthermore, to the extent that the Veteran is considered competent to report symptoms of sleep apnea, he has not actually reported any current symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);

As such, and given the lack of any clinical evidence of a current sleep apnea diagnosis-to include at any time during the appeal period or recent to the initiation of the claim-the claim for service connection for this disability must be denied based on there being no current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, even if it were conceded that the Veteran actually had sleep apnea, the Veteran has not shown that he had this condition during active service or that it was otherwise caused by or related to his active service that concluded more than forty years in the past.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for sleep apnea must therefore be denied.


ORDER

Service connection for sleep apnea is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

In the April 2017 Joint Motion to Remand, the Court found that the Board erred in issuing its decision prior to the expiration of a 90-day period, and, as such, remanded the case for the Board.  On remand, the Veteran shall be free to submit additional evidence for the Board to consider.  In August 2017, the Board received additional evidence from the Veteran.  Included is a statement from the Veteran's primary care provider, Dr. M.T.B., a staff psychiatrist at the Tuscaloosa VA Medical Center.  

In her August 2017 correspondence, Dr. M.T.B. writes that the Veteran's fear of homosexual assault may be real, but more likely than not, was a prodromal sign of developing schizophrenia.  Furthermore, the Veteran reported symptoms consistent with PTSD related to a near death automobile accident; however, these symptoms are overwhelmed by other overt psychotic disorders.

In contrast, the January 2016 VA examiner noted no prodromal symptoms.  Furthermore, the examiner noted that while medical providers noted anxiety related to military service, the Veteran had a long-standing history of schizophrenia and his medical providers made no mention of the Veteran's schizophrenia being associated with his active service.

Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion to fully address these issues.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange to obtain from the examiner who conducted the January 2016 VA examination an addendum opinion regarding the etiology of the Veteran's current schizophrenia.

The VA examiner must comment on Dr. M.T.B.'s positive nexus and opinion.  The examiner is asked to provide an opinion as to whether the Veteran experienced prodromal symptoms of schizophrenia.  The addendum must include rationale that cites to factual data (and/or medical literature, as deemed appropriate).  If the January 2016 VA examiner is unavailable (or unable) to provide the addendum opinion sought, the AOJ should arrange for the Veteran's record to be forwarded to another appropriate physician for review and the opinion sought.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


